Citation Nr: 0736772	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-38 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2007, to support his claim, the veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board (also generally referred to as a "travel 
Board" hearing).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV), credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  


If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004); and 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain other objective information that corroborates his 
testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed 
in-service stressor is presumed.  Cohen, 10 Vet. App. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. 
§ 3.304(f).  And credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 
310-11, the U. S. Court of Appeals for Veterans Claims 
(Court) determined that evidence that the veteran's company 
received heavy casualties during an attack consisting of 
copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost, 16 
Vet. App. at 128-29 held that the Board had interpreted the 
corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that although, the veteran's unit 
records did not specifically show he was present during the 
alleged rocket attacks, "the fact that he was stationed with 
a unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

Turning to this case at hand, there is evidence confirming 
the veteran has PTSD.  In October 2004 a VA psychiatrist and 
therapist at the Bay Pines VA Medical Center (VAMC) made this 
diagnosis, which was considered to be associated with one or 
more events from the veteran's military service.  A slightly 
more recent February 2005 psychiatric evaluation at this same 
VAMC also resulted in this diagnosis, as well as an 
additional diagnosis of bipolar disorder (for which it was 
not specified whether it is attributable to the PTSD or 
otherwise related to the veteran's military service).  In any 
event, there is sufficient evidence to conclude he at least 
has PTSD, and that it is attributable to one or more of his 
alleged stressors in service, so the determinative issue is 
whether there also is sufficient evidence to conclude those 
purported events indeed occurred.  38 C.F.R. § 3.304(f).

So this case turns on whether there is sufficient 
verification of these claimed events.  They involve the 
veteran participating in combat, as well as incidents 
unrelated to combat.  His service personnel records show a 
military occupational specialty (MOS) of radio operator and 
do not otherwise denote combat or that type of traumatizing 
event.  He received, among other medals and commendations, 
the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal with device, and two 
overseas bars.  But while commendable in their own right, 
none of these medals is prima fascia evidence of his 
engagement in combat against enemy forces.  38 U.S.C.A. § 
1154(b), and the implementing VA regulation 38 C.F.R. § 
3.304(d) and (f), require that he have actually participated 
in combat with the enemy - meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply if he 
only served in a general "combat area" or "combat zone" but 
did not himself engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).

The veteran's service medical records likewise do not mention 
any combat-related injuries, although during his recent May 
2007 hearing he claimed that his listed MOS does not give a 
true indication of what he actually did in Vietnam.  
He said that, while stationed at Ben Luc, Long Bien, Cat 
Bein, and Song Be, he (1) witnessed the killing and maiming 
of comrades, (2) saw mines and booby traps go off, (3) 
received sniper fire, as well as rocket and mortar attacks, 
and personally participated in firefights, including with 
Greg Vaughn around December 1966, (4) sustained head wounds 
due to shrapnel in Song Bei, (5) carried dead bodies, and (6) 
felt responsible for the severe injuries sustained by 
"Mike" "DeFerow" or "Defario."   

The RO thus far has been unable to objectively confirm any of 
these alleged stressors, and that is the reason the claim was 
denied.  But as was pointed out during the recent May 2007 
hearing, the report of an MRI at the Bay Pines VAMC in 
September 2004 indicates the veteran has metal in his scalp 
overlying the occipitoparietal region in the midline.  So 
this, in turn, suggests he sustained the shrapnel wound 
during service - as he alleges, although this report does 
not definitely state this is the cause for this object 
appearing on the MRI.  Hence, the RO should make a 
preliminary determination of whether this claimed stressor of 
a head wound due to shrapnel occurred in service.  And if the 
RO determines the veteran indeed did sustain this injury in 
combat, provided it is otherwise consistent with the 
circumstances of his service, no further corroboration would 
be required and service connection would be warranted because 
at least some of the doctors that diagnosed PTSD linked it to 
that specific incident.

If, on the other hand, it is determined the retained shrapnel 
is attributable to something else (i.e., an injury other than 
in combat), then this alleged stressor would need to be 
confirmed by independent sources - including, but not 
limited to, service records, other than the veteran's 
unsubstantiated lay testimony alone.  See Cohen, 10 Vet. App. 
at 146-47. See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).

For the purpose of facilitating RO development (via the AMC) 
to assist with independent corroboration of the above-
mentioned events during the veteran's service, he should have 
an additional opportunity to provide more specific, detailed 
information concerning these incidents.  Several of the 
events he mentioned would require specific further 
information to permit a meaningful search such as 
morning call, sick reports, and other unit history records.  
This includes the dates (preferably within a 60-day 
timeframe) when the alleged events occurred, locations, and 
names of any individuals involved.  Following receipt of this 
information from him, the RO/AMC should contact the U.S. Army 
and Joint Services Records Research Center (JSRRC) to obtain 
relevant unit history information that pertains to his 
claimed stressors from service.

The veteran has been sufficiently apprised of the procedures 
for obtaining evidence relevant to his claim thus far, 
through the issuance of several VCAA notice letters that 
explained the general requirements to substantiate his claim, 
and also set forth a discussion as to the shared obligation 
between VA and himself to obtain additional supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Provide the veteran another 
opportunity to identify any additional 
information that pertains to his alleged 
stressors from service, to include such 
details as specific dates (preferably 
within no more than a 60-day timeframe), 
locations, names of any other individuals 
involved, and his unit designation at the 
time of the event(s) claimed.



2.  Then undertake all appropriate action 
to assist with the independent 
corroboration of the veteran's claimed 
stressors from service.  This should 
include a request for relevant unit 
history information from the JSRRC 
as necessary.

3.  Next, make a specific determination of 
whether the metal fragment detected in the 
veteran's head during the September 2004 
MRI is due to his alleged shrapnel injury 
in service.  If it is determined this 
metal is a retained fragment from a 
shrapnel wound in combat, then no further 
corroboration of this event is required.

4.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence - including 
considering the findings of the September 
2004 MRI in terms of whether this is 
sufficient evidence of a combat stressor 
in service.  If the RO does not grant the 
veteran's claim to his satisfaction, 
prepare another SSOC and send it to him 
and his representative.  Give them time to 
respond before returning the claim to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



